Exhibit INSIGHTFULMIND LEARNING, INC. DISCLOSURE COMMITTEE CHARTER Disclosure Policy All financial disclosures made by the Corporation to its security holders or the investment community should (i) be accurate, complete and timely, (ii) fairly present, in all material respects, the Corporation’s financial condition, results of operations and cash flows, and (iii) meet any other legal, regulatory or stock exchange requirements. Committee Purpose The Corporation’s Disclosure Committee (the “Committee”) shall assist the
